Appeal by the defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered September 8, 1986, convicting him of robbery in the first degree and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The primary evidence in this case consisted of the identification of the defendant’s voice by both victims, each of whom knew the defendant. Viewing the evidence in the light most favorable to the People, we conclude that the defendant’s guilt was proven beyond a reasonable doubt (see, People v Morgan, 66 NY2d 255).
We also reject the defendant’s claim that he was not afforded effective assistance of counsel at trial (see, People v Baldi, 54 NY2d 137).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find that they are either unpreserved for appellate review or without merit. Bracken, J. P., Weinstein, Rubin and Sullivan, JJ., concur.